942 So.2d 439 (2006)
Murray BREITBERG, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3681.
District Court of Appeal of Florida, Fourth District.
October 25, 2006.
Rehearing Denied December 11, 2006.
Murray Breitberg, Belle Glade, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed. See Dragon v. State, 937 So.2d 781 (Fla. 4th DCA 2006); Saintelien v. State, 937 So.2d 234 (Fla. 4th DCA 2006); Brown v. State, 927 So.2d 1024 (Fla. 4th DCA 2006). As in the above-cited cases, we again certify conflict with King v. State, 911 So.2d 229 (Fla. 2d DCA 2005), and Kidd v. State, 855 So.2d 1165 (Fla. 5th DCA 2003).
WARNER, FARMER and HAZOURI, JJ., concur.